Citation Nr: 0019073	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-05 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of initial rating for service-connected post-
traumatic stress disorder (PTSD), currently rated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952, and from March 1954 to September 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied service 
connection for PTSD.  In a subsequent rating decision on 
appeal, dated in January 1999 (issued in February 1999), the 
RO granted service connection for PTSD and assigned an 
initial rating of 30 percent, effective from May 19, 1998, 
the date of the veteran's claim.  

In a letter dated in April 2000, the veteran's representative 
appears to be raising claims for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU) and an earlier effective date for service 
connection for PTSD.  The letter referred to a total 
disability rating for "all vets who are unable to secure and 
follow substantial gainful occupation by reason of service 
connected disability."  The representative also wrote that 
the veteran had "wrongfully been denied service connection 
rating and benefits since his [sic] the 1950s," and that 
there was "clear and reversible error" in an alleged 
failure to establish service connection at the time of the 
veteran's separation from service, although no specific 
rating decision was referenced regarding such alleged error.  
These issues, however, have not been adjudicated, developed 
or certified for appellate review.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, they are referred to the RO 
for appropriate consideration.



FINDING OF FACT

The veteran's service-connected PTSD is primarily manifested 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as: some mood impairment (but not depressed mood); slight 
anxiety; panic attacks weekly or less often; chronic sleep 
impairment; and not more than mild memory loss.  The 
veteran's PTSD is not manifested by suspiciousness, flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- or long-
term memory, impaired judgment, impaired abstract thinking, 
disturbances of motivation, or difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for entitlement to the assignment of 
an initial rating for PTSD in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of disagreement with the 
assignment of an initial rating for service-connected PTSD 
that is plausible.  With regard to initial ratings, an appeal 
from an award of service connection and initial rating is a 
well-grounded claim as long as the rating schedule provides 
for a higher rating and the claim remains open.  See Shipwash 
v. Brown, 
8 Vet. App. 218, 224 (1995).  The United States Court of 
Appeals for Veterans Claims (Court) has held that, in a claim 
of disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a). 

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
A rating contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate Diagnostic 
Code, then assigning the most closely corresponding rating.  
38 C.F.R. § 4.7.  The rating is intended to reflect the 
extent to which a disability diminishes a veteran's ability 
to function under conditions of ordinary daily life and, as 
far as practicable, to indicate the extent to which the 
current disability impairs earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10.  In a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson, 
12 Vet. App. at 126. 

The veteran was service connected for PTSD by a January 1999 
rating decision (issued in February 1999), which also 
assigned a 30 percent disability rating pursuant to 
Diagnostic Code 9411, effective from May 19, 1998 (date of 
receipt of claim for service connection for PTSD).  Under 
Diagnostic Code 9411 (effective November 7, 1996), a 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130. 

The evidence of record reflects that service connection was 
established for a duodenal ulcer, effective from September 
1966.  The veteran asserts that entitlement to a higher 
initial rating for service-connected PTSD is warranted 
because his PTSD is more disabling than contemplated by the 
initially assigned 30 percent disability rating; he contends 
a 70 to 100 percent rating would be appropriate.  He 
specifically contends that he has anxiety, nightmares, 
trouble sleeping, occasional "panic attacks" when he is 
idle expressed by irritability, not wanting to talk to other 
people, and having to go outside or drive, and that he has 
memory loss.  In an application for compensation received May 
19, 1998, the veteran requested an examination for service 
connection for PTSD, which he was afforded in December 1998.  
Through his attorney, the veteran further contends that a 
Global Assessment of Functioning (GAF) score of 65 indicates 
moderate symptoms, and that a private medical opinion 
concluded that the veteran was 100 percent disabled. 

A private physician letter dated August 6, 1998 from J.O., 
M.D., reflects the veteran's history of having served in two 
wars, complaints of inability to sleep properly, and 
flashbacks.  Dr. J.O. wrote that the veteran had "extreme" 
PTSD, and diagnosed that the veteran's disabilities of 
degenerative disc disease of the back, ulcer disease, and 
PTSD, rendered him "100% totally disabled."  

At a VA compensation examination in December 1998, the 
veteran reported the stressful events he experienced in 
service and that he experienced an anxiety reaction in 
service.  He reported that he retired in 1988, and his anger 
did not affect his work, though he was a very strict 
individual and had "a tendency to flair" when things were 
not done right.  He reported that he had a tendency to 
associate with certain people because he could not tolerate 
being around people in general.  He reported trouble 
sleeping, flashbacks of war experiences, anxiety attacks and 
increased agitation from time to time, and that he was on 
Amitriptyline, which seemed to have helped some with sleep, 
and that he experienced a stroke in March 1988.  Mental 
status examination noted slight anxiety, "but nothing 
extreme."  The Axis I impression included mild-to-moderate 
PTSD.  

In a lay statement received in April 2000, the veteran's 
sister wrote that the veteran was emotionally detached, was 
nervous unless busy and became very restless if confined in 
the house, had difficulty in crowded rooms and would become 
very anxious, had difficulty concentrating, became agitated 
(anger and rage) for no apparent reason, and had trouble 
sleeping, which added to anxiety and panic attacks.  He wife 
wrote that the veteran had trouble sleeping, any loud noise 
made him nervous, he had a stroke in March 1998, he had 
medication which helped him sleep better at night, and he 
still had attacks, but they were not as frequent since he had 
been on medication.  The veteran's brother wrote that the 
veteran was very moody.  

At a videoconference hearing in April 2000 before the 
undersigned member of the Board, the veteran testified as 
follows: when he is idle a feeling of "emergency" comes 
over him; these "attacks" may occur a couple of times one 
day and the next day he may not have any; that these attacks 
are not as frequent and severe since he was put on 
Amitriptyline about a year prior, and that they "just come 
when they come and go when they go" and last from 30 minutes 
to 2 hours; during the attacks he did not talk to people; 
that he drove around in his car, but since the stroke, his 
wife drove him around; the Amitriptyline helped him sleep, 
though "[n]ow and then" he went out riding; there may have 
been a period when he went at least one week without having 
panic attacks, but he could not recall; he retired in 1988 at 
age 65; the panic attacks did not prevent him from completing 
his job; he did not like crowds, and being around his family 
got him "up-tight, too" because of the noise and he needed 
to find something to do; the panic attacks had interfered 
with his family life; he still had the panic attacks, even 
though Amitriptyline had helped some with the frequency and 
severity of them; and he had memory loss since the stroke.  
The veteran's wife testified as follows: the veteran's 
medication had helped him sleep better at night so that the 
attacks at night were less frequent; driving in the day, 
almost daily, helped calm the veteran; during an attack the 
veteran seemed nervous and irritable; the veteran had trouble 
concentrating; the veteran would mow the yard sometimes just 
to be busy; they did not socialize a lot and the veteran did 
not like to be in crowds; the panic attacks got worse 
following a stroke; and the veteran did not have a good 
memory.  

After a thorough review of the evidence of record, the Board 
finds that the veteran is appropriately rated as 30 percent 
disabled for service-connected PTSD, for the entire period of 
pendency of his claim.  The composite picture shows that the 
veteran's service-connected PTSD is primarily manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: some 
mood impairment (though not "depressed" mood); anxiety; 
panic attacks weekly or less often; chronic sleep impairment; 
and mild memory loss.  This criteria is well contemplated by 
a 30 percent rating for PTSD under Diagnostic Code 9411.  
38 C.F.R. § 4.130.  The Board notes that, although the lay 
evidence reflects some mood impairment, the clinical findings 
do not reflect a depressed mood; the December 1998 VA 
examination specifically noted no despondency.  

The veteran's PTSD is not manifested by the criteria for a 50 
percent rating under Diagnostic Code 9411, including 
suspiciousness, flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (more 
than mild memory loss), impaired judgment, impaired abstract 
thinking, disturbances of motivation, or difficulty in 
establishing and maintaining effective work and social 
relationships.  

With regard to work and social relationships, the disability 
picture reflects that the veteran's PTSD is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, as the evidence shows occurs 
during periods anxiety.  However, the evidence does not 
demonstrate that the veteran's PTSD is manifested by the 
higher criteria of difficulty in establishing and maintaining 
effective work and social relationships.  The veteran 
testified that what he characterized as "panic attacks" 
interfered with his family life; the evidence reflects some 
impairment but also that the veteran has maintained such 
family relationships, as indicated by the letters of record 
from family members and personal hearing testimony.  The 
history recorded at the VA examination indicates that the 
veteran does not like to be around people in general, but 
that he does associate with certain people he chooses. 

The Board notes that the veteran and his wife have testified 
that the veteran has memory loss since a stroke, and has 
anger regarding limitations due to the stroke.  Even mild 
memory loss, however, even if associated with PTSD and not 
residual to a stroke, is contemplated by a 30 percent rating 
for PTSD.  Memory loss which has been attributed to a stroke 
may not be considered in assigning a rating for PTSD.  See 
38 C.F.R. § 4.14 (1999). 

With regard to the veteran's reporting of "panic attacks," 
while the evidence clearly establishes that the veteran has 
continuous mild anxiety, the evidence of record does not 
demonstrate that the veteran has "panic attacks" more than 
once a week.  Notwithstanding numerous references to "panic 
attacks," it is not clear from the descriptions that all of 
the purported anxiety manifestations are true panic 
"attacks."  The rating criteria for rating mental disorders 
include both anxiety and panic attacks as separate 
symptomatology to consider in rating PTSD.  38 C.F.R. 
§ 4.130.  The "attacks" are described as becoming "very 
anxious" in a crowded room and becoming agitated for no 
apparent reason, a feeling of an emergency, just wanting to 
"do something" and not feeling like talking to people, to 
which the veteran would respond by driving around in the car 
for an hour or two (or later have his wife drive him around 
during the day).  At the personal hearing before the Board, 
when asked whether such attacks interfered with his life, he 
responded both "[y]eah and no," and testified that the 
panic attacks "bothered me a little bit but I could complete 
my job."  With regard to frequency, the veteran testified 
that he may have a couple one day and the next day may not 
have any, that "they just come when they come and go when 
they go," and there were "[o]nly maybe a few, but very 
few" periods when he went at least a week without having 
panic attacks, although he could not recall.  The veteran and 
his wife have written and testified that the veteran still 
had attacks, but, since he had been on medication, they had 
not been as frequent or as severe as they were.  Based on 
such reporting of symptomatology, the Board is unable to find 
that panic attacks occur more than once a week.

With regard to the VA examiner's assignment of a 65 GAF 
score, the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
Richard v. Brown,  9 Vet. App. 266 (1996).  A 65 (61 to 70 
range) GAF score indicates "[s]ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful personal 
relationships."
The Board notes the attorney's contention that a 65 GAF score 
indicates moderate symptoms.  Notwithstanding this 
contention, however, a 65 GAF score represents only "[s]ome 
mild symptoms."  The 65 GAF reflection that the veteran is 
generally functioning pretty well is consistent with the 
"generally functioning satisfactorily" (though with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks) 
symptomatology contemplated by a 30 percent rating under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.   

It is unclear from Dr. J.O.'s (November 1998) 
characterization of "extreme degree of [PTSD]," which he 
wrote in the context the veteran's history and complaints, is 
a medical opinion at all.   The Court has held that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Even assuming, arguendo, that Dr. J.O.'s opinion that the 
veteran had "extreme" PTSD is sufficient to constitute a 
medical opinion, it differs from the VA examiner's opinion 
(December 1998) that the veteran had only "mild to 
moderate" PTSD.  Where there is a difference of medical 
opinion, the Court has stated that "[i]t is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).   

Weighing the medical opinions in this case, the Board finds 
the December 1998 VA medical opinion evidence to be more 
highly probative of the level of disability of the veteran's 
PTSD than the November 1998 private medical opinion.  The VA 
examination was based on a more thorough history of the 
veteran's symptomatology and notation of current complaints, 
and a mental status examination, whereas Dr. J.O. reported 
only physical examination findings, so that the basis of his 
opinion regarding the severity of PTSD is unclear.  The VA 
examination specifically included the clinical finding of 
"slight" anxiety and assigned a GAF score of 65, which 
reflects some "mild" symptoms.  

With regard to Dr. J.O.'s opinion that the veteran was 100 
percent disabled, this opinion also equally attributed such 
disability to another service-connected disability of peptic 
ulcer disease and a non-service-connected disability of 
degenerative disc disease of the back.  The issue at hand, 
however, is the assignment of a rating for PTSD, so that 
symptomatology from other disabilities may not be considered 
in assigning a rating for PTSD.  See 38 C.F.R. § 4.14.  In 
this regard, the Board notes that the Axis I impression of 
the December 1998 VA examination included psychological 
factors affecting a gastrointestinal medical condition.  It 
is not in dispute that the veteran's duodenal ulcer, for 
which he is service connected, is affected by psychological 
factors.  However, as the issue on appeal is the assignment 
of rating for the veteran's service-connected PTSD, and not 
for duodenal ulcer, such a psychological factor's affect on 
duodenal ulcer, as well as symptomatology of duodenal ulcer, 
are not symptoms the Board may consider in determining the 
proper rating to assign for PTSD.  VA disability compensation 
regulations provide that the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected rating is to be avoided, 
and that the rating of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14. 

For these reasons, the Board must find that a rating in 
excess of 30 percent for PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (1999).  The evidence also does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the May 1998 claim to the present so 
as to warrant a "staged" rating due to significant change 
in the level of disability.  While the evidence shows some 
improvement in symptomatology since the veteran has been on 
medication, the evidence of record at no time demonstrates 
symptomatology associated with PTSD which more nearly 
approximates the criteria for a 50 percent rating.  The 
disability picture shows consistent if only slight anxiety.  
See Fenderson at 126.  In reaching the above determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of equipoise of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination. 


ORDER

The appeal is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

